Citation Nr: 0614472	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
June 1969 and from August 1972 to May 1979.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

When the Board of Veteran's Appeals remands a case for 
further development, a veteran has a right, as a matter of 
law, to compliance with the Board's remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board's July 2005 
decision included an order to re-mail the October 2004 
Supplemental Statement of the Case (SSOC) to the veteran's 
last known address of record.  The claims file does not show 
that a copy of that SSOC, by itself, was mailed to the 
veteran after the Board's remand order.    

But while the veteran's appeal was pending before the Board, 
the veteran had contacted the RO to request a complete copy 
of his claims file.  Since the veteran's claims file was 
located at the Board, the request was forwarded to the 
Privacy Act Officer of the Board of Veteran's Appeals.  On 
June 30, 2005, six days before the Board's remand order, a 
copy of the veteran's complete claims file (which included a 
copy of the October 2004 SSOC) was mailed to the address used 
by the veteran in his request (which would have been the 
veteran's last known address).  Neither the veteran nor his 
representative have raised an issue that the veteran was 
prejudiced by receiving the SSOC as part of the claims file 
rather than by receiving a copy of the SSOC, alone, mailed 
after the Board's July 2005 remand order.  This Board finds 
that since a copy of the SSOC was, in fact, mailed to the 
veteran's last known address, this part of the July 2005 
remand order was fulfilled.  

The other actions identified in the Board's July 2005 remand 
order (i.e., to schedule the veteran for an examination, to 
make the claims folder available to the examiner, to have the 
examiner's opinion supported by complete rationale, to 
identify the likelihood that the veteran's current disability 
was incurred in or aggravated by service, to review the claim 
on the basis of additional evidence, and to issue an SSOC if  
the benefit sought was not granted) were carried out after 
that remand order.  Thus, there has been full compliance with 
the July 2005 remand orders.      

FINDINGS OF FACT

1.  The veteran's current mild to moderate degenerative 
lumbar disc disease is manifested by pain located in his low 
back which radiates down his right leg and hip, with daily 
intermittent aches and pain, and increased pain upon motion.  

2.  The veteran was treated for low back pain during his 
first tour of service, was found fit for re-enlistment, was 
not treated for low back pain during his second tour of 
service nor for five years after he was discharged from that 
tour. 

3.  The veteran did not manifest arthritis in his back to a 
10 percent compensable degree within one year after discharge 
from either period of service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, and 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  If a 
condition is noted during service, but is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  If, instead, the disorder is diagnosed after 
discharge, service connection requires that all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran seeks service connection for a low back disorder.  
The medical records show that he has received treatments for 
his lower back since 1984 and his most recent examination 
revealed that he has mild to moderate degenerative lumbar 
disc disease.  So, the veteran meets the first requirement 
for service connection-he has a current disability.  But 
there is no connection between his low back disorder and any 
disease or injury during service.  

During the veteran's first tour of service, he was treated 
twice for back pain.  In April 1968, he complained of back 
and testicular pain.  After a urine test, he was diagnosed 
with low grade prostatitis and was prescribed Gantrisin (for 
infection) and Papase (to reduce swelling).  Two weeks later, 
he returned to the medical officer about the prostatitis, but 
did not mention back pain.  

In June 1968, he complained of back pain that he said had 
been bothering him for a week. He was examined four times 
over a ten-day period and given muscle relaxants, which 
provided some relief, but caused dark urine.  After that, he 
had no more treatments for back pain during that tour.  At 
his discharge exam in June 1969, neither the veteran nor the 
examiner noted that he had any back disorders.  

Nothing in the record shows that these two, acute conditions 
during his first tour of duty were chronic conditions.  The 
veteran was found to be fit for duty when he re-enlisted 
three years later.  On his June 1972, signed, medical history 
form, the veteran marked that he did not have recurrent back 
pain and the examiner did not note any back disorders.  
Similarly, at his July 1974 reenlistment exam and 
December 1974 transfer exam, neither the veteran nor the 
examiners mentioned recurrent back pain.  The veteran did not 
seek any treatment for a low back disorder at all during his 
second tour of service.  Several months after discharge for 
his second tour of duty, the veteran was treated for a 
backache, but the region of the back that ached and the 
details of the treatment are not in the record.  Indeed, the 
medical evidence shows that after the June 1968 inservice 
treatment, the next time the veteran was seen for a low back 
complaint was 1984, when he was treated at an orthopaedic 
clinic.  Such a long evidentiary gap between the low back 
complaints during active service and the medical evidence of 
his current disorder constitutes negative evidence-that is, 
evidence that is significant because of its absence-which 
tends to disprove the claim that a current disorder is the 
result of active duty service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

The only evidence in the record to address the relationship 
between the veteran's current back disorder and his active 
service is the VA examiner's August 2005 report.  The 
examiner reviewed the veteran's claims folder (which 
contained his service medical records, VA treatment records, 
and private treatment records) and gave the veteran a 
physical examination.  She noted both the veteran's account 
of how he fell in 1968 and that his 1968 service medical 
records reflected no history of trauma.  She diagnosed the 
veteran with mild to moderate degenerative lumbar disc 
disease, and explained that it is caused by repetitive motion 
and is a part of normal aging.  The examiner noted that 
before retirement, the veteran's civilian jobs had involved 
heavy labor and heavy lifting.  The examiner's medical 
opinion is that it is less likely as not that the veteran's 
degenerative lumbar disc disease was occurred in service or 
aggravated by service.  Since the current condition is not 
connected with any disease or injury incurred during service, 
nor aggravated by service, service connection is not 
warranted.  

The veteran's own assertion that his low back disorder is 
service-connected is given no probative weight because as a 
lay person, he is not qualified to render opinions about 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).   And since the veteran's lay opinion is the only 
evidence that connects the current disorder to the veteran's 
service, the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 is not applicable here.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

The Board notes that while the veteran's history of two other 
kinds of back pain was considered in reaching this decision, 
it does not support this claim.  In December 1976 and 
April 1977, the veteran experienced post-thoracic pain with 
the anterior rotation of his shoulder, for which he was first 
prescribed aspirin and heat treatments, and later prescribed 
Tylenol and warm soaks.  No further treatment was given.  
This incident does not support the veteran's claim for low 
back disorder because the pain was in a different part of his 
back--the post-thoracic region is higher than the lumbar 
region of the veteran's current disorder.    

Similarly, from December 1977 through January 1979, the 
veteran frequently complained of back pain at the same time 
he sought treatment for gastric disorders.  But the notes 
from those medical visits consistently indicate that the 
veteran's gastric pain was radiating to his back, not that he 
had an independent back disorder.  All treatment, moreover, 
focused on the gastric disorder rather than on his back.  
Accordingly, the frequent incidents of back pain relating to 
gastric disorders do not support the veteran's claim that his 
current lumbar disc disease is related to any inservice 
disease or injury.  

Finally, although part of the veteran's claim is that his low 
back disorder is based on  arthritis, he was never diagnosed 
with or treated for arthritis during service.  Some 
conditions (such as arthritis), however, are subject to 
regulatory presumptions under 38 C.F.R. §§ 3.307 and 3.309.  
As relevant here, even if arthritis was not manifested during 
service (as was the case here), if within one year after 
service, a veteran manifests arthritis to a 10 percent 
compensable degree, a rebuttable presumption will arise that 
the arthritis was incurred during service. 38 C.F.R. 
§§ 3.307(a)(3) (for the presumption to apply, the disease 
must have become manifest to a degree of 10 percent or more 
within 1 year from the date of separation from service), 
3.307(d) (the regulatory presumption can be rebutted by 
evidence that the disease was not incurred during service), 
and 3.309(a) (arthritis is a chronic disease that shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within the applicable time limits under 
§ 3.307 following service).  

The record contains one document that implies that the 
veteran had arthritis within one year of his first period of 
service.  In March 1970, the veteran was hospitalized 
overnight for epigastrium and several tests were given, 
including a chest X-ray.  Although the record does not 
indicate that a spinal exam was performed at that time, the 
April 1970 discharge summary indicates that the veteran was 
diagnosed with traumatic arthritis of the spine.  No other 
details about arthritis are given.  

To fall under the regulatory presumption, the record would 
have to show that by May 1970, the veteran's arthritis was 
manifest to a degree of 10 percent.  38 C.F.R. § 3.307(a)(3) 
(for the presumption to apply, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service).  Essentially, arthritis 
is rated 10 percent (or more) when X-rays substantiate the 
diagnosis and the veteran has limited or painful motion of 
the affected joint.  See 38 C.F.R. § 4.71a Diagnostic Code 
5003.  Since the record does not contain x-ray evidence of 
arthritis and evidence of the required symptoms as of the end 
of May 1970, the regulatory presumption does not apply.  
38 C.F.R. § 3.307(b) (medical evidence should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period).  As for the veteran's second 
period of service, no evidence addresses arthritis within one 
year after discharge from that tour.  In any event, the 
record contains no current diagnosis of arthritis in the 
veteran's back.  Accordingly, service connection for low back 
disorder based on arthritis is not warranted.  
 
Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2, 2002, letter describing the evidence 
needed to support the veteran's claim was timely mailed 
before the December 24, 2002, rating decision denying this 
claim.  It described the evidence necessary to substantiate a 
service-connection claim, identified what evidence VA was 
collecting, requested the veteran to send, in particular, 
evidence that showed that his back had been treated 
continuously since discharge, and identified the address to 
which information or evidence should be sent.  Although that 
letter did not explicitly ask the veteran to send VA whatever 
evidence he had pertaining to his claim, the veteran was not 
prejudiced by that omission because the September 2003 
statement of the case included the text of 38 C.F.R. 
§ 3.159(b)(1) and both the July 2004 and July 2005 decisions 
by the Board specifically advised the veteran that he had the 
right to submit additional evidence about his claim.  The 
December 2002 letter also did not address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for a low back 
disorder.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  The veteran, however, was not 
harmed by that omission because service connection was 
denied, rendering moot the issues relating to rating criteria 
and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran did not ask VA to obtain any 
records relating to this claim.  VA met its duty to assist 
the veteran by obtaining his service medical records and 
giving him a physical examination.  

ORDER

Entitlement to service connection for a low back disability 
is denied.   


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


